Citation Nr: 1325151	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  10-01 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a chronic low back disability.

3.  Entitlement to service connection for residuals of a cold injury (to include bilateral hand numbness and sensitivity to cold).

4.  Entitlement to service connection for residuals of a right foot injury.

5.  Entitlement to service connection for a chronic acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2008, July 2009, and November 2009 by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection and a noncompensable evaluation for bilateral hearing loss and denied his claims for service connection for a chronic low back disability, residuals of a cold injury (to include bilateral hand numbness and sensitivity to cold), residuals of a right foot injury, and a chronic acquired psychiatric disorder (claimed as PTSD). 

In a February 2013 hearing held at the RO, the Veteran, accompanied by his representative, presented evidence and oral testimony in support of his claims before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

For the reasons that will be further discussed below in the REMAND portion of this decision, the issues of entitlement to service connection a chronic low back disability, residuals of a cold injury (to include bilateral hand numbness and sensitivity to cold), residuals of a right foot injury, and a chronic acquired psychiatric disorder (claimed as PTSD) are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran and his representative will be notified by VA if any further action is required on their part.


FINDINGS OF FACT

At a February 2013 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran expressly requested to withdraw his appeal with regard to the initial rating assigned for an original award of service connection for bilateral hearing loss, which is currently in appellate status.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an initial compensable evaluation for an original award of VA compensation for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an initial compensable evaluation for bilateral hearing loss.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the claim for an initial compensable evaluation for bilateral hearing loss was certified to the Board in September 2012.  Thereafter, at a February 2013 hearing before the Board, the appellant expressly withdrew his appeal of the October 2008 RO decision with regard to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.  This withdrawal request was presented to the Board both orally and in writing and was submitted prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


ORDER

The appeal of the October 2008 rating decision, with respect to the issue of entitlement to an initial compensable evaluation for an original award of service connection for bilateral hearing loss, is dismissed.


REMAND

With regard to the issue of entitlement to service connection for a chronic acquired psychiatric disorder (to include PTSD), the Veteran claims that he was the victim of a physical assault during active duty, which was the primary precipitating event that led to his current psychiatric diagnosis.  According to his account of the events, while stationed at Aberdeen Proving Ground in Aberdeen, Maryland, in approximately October - November 1972, he was attacked, struck on the head, and robbed by multiple assailants who assaulted him within the confines of the base itself.  The Veteran stated that he immediately reported the incident to the Criminal Investigation Command (CID) of the United States Army but that his attackers were never found.         

The Veteran has submitted a statement dated in February 2013 from his treating VA psychiatrist, who reported that the Veteran was his patient since November 2009.  Based on his examination of the Veteran and his review of his pertinent clinical history, the VA psychiatrist diagnosed him with PTSD that was directly the result of the alleged in-service stressor involving his being a victim of an assault and robbery by multiple assailants, as described above.  The opining psychiatrist stated that this stressor was sufficient to precipitate a PTSD diagnosis and that the Veteran had a clinically valid PTSD diagnosis that was consistent with this history. 

The Veteran's service medical records do not reflect treatment for a head injury of injuries relating to an assault.  His service personnel records do not expressly show, or otherwise indicate that he was the victim of an assault.  However, his personnel records include a December 1972 duty station report showing that he was posted at the Headquarters - United States Army Ordnance Center & School, Aberdeen Proving Ground, Aberdeen, Maryland, and attached to the following unit: "(Pipeline) Co B, 1st Stu Enl Bn Sch Bde USAOC & S (W1D41A X)."

Although the Veteran has stated in his claim that he immediately reported being the victim of a criminal assault and robbery to the Army CID after the incident occurred in service, a review of his claims file indicates that no attempts have yet been undertaken by VA to verify this stressor, either through the resources of the Joint Services Records Research Center (JSRRC) or through a direct inquiry to the Army CID for any records in its possession relating to the Veteran's alleged on-base assault at Aberdeen Proving Ground.  In view of the information presently of record, which includes the Veteran's service personnel records identifying the Army unit to which he was assigned during the time of the alleged assault, the claim for service connection for PTSD should be remanded to the RO/AMC for the appropriate development to attempt to verify the in-service stressor to which his current PTSD diagnosis has been objectively linked.

With respect to the issues of entitlement to service connection for a chronic low back disability, residuals of a cold injury (to include bilateral hand numbness and sensitivity to cold), and residuals of a right foot injury, the Veteran's claims file reflects that he has presented historical accounts of sustaining a straining back injury in service, being exposed to severe cold without protective gloves or mittens over his hands while stationed in South Korea during service, and sustaining a puncture injury to his right foot after kicking a pile of trash in which a discarded carpentry nail was hidden.  

The Veteran's service medical records do not show any diagnoses of the aforementioned claimed disabilities during his period of active duty.  However, the evidence includes VA medical records dated 2009 - 2013 and the reports of cursorily conducted VA examinations of his spine, feet, and hands, which were provided in conjunction with a VA disability benefits questionnaire in February 2013.  These reports indicate that the Veteran currently has diagnoses of degenerative disc disease (DDD) and osteoarthritis of his thoracolumbar spine; numbness and cold sensitivity of his hands with observable slow capillary refilling and cold, pale, blanched skin; and a painful scar on the top of his right foot.  

The Board has reviewed the February 2013 examination reports discussed above and notes that they do not present any nexus opinions as to the likelihood that the current pertinent diagnoses were related to the Veteran's period of active duty in the context of his reported history of sustaining a back injury, a cold injury to his hands, and a puncture injury to his right foot during military service.  Furthermore, notwithstanding that the report presents a diagnosis of a bilateral cold injury of the hands, no diagnostic testing of the skin and neurology of the hands was conducted to determine the nature of this diagnosis.  The February 2013 VA examination report is similarly flawed for not administering the appropriate diagnostic tests of the painful right foot scar and the underlying tissues to determine the nature of this injury.  Absent the appropriate diagnostic testing, any nexus opinion predicated on these aforementioned diagnoses would be insufficiently informed and would thus be inadequate for VA adjudication purposes.  [When VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  A nexus opinion addressing a service connection claim is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).]  

Therefore, in view of the above discussion, the proper remedy to repair these evidentiary defects is to REMAND the aforementioned issues of entitlement to service connection for a chronic low back disability, residuals of a cold injury (to include bilateral hand numbness and sensitivity to cold), and residuals of a right foot injury to the RO/AMC so that the Veteran may be scheduled for the appropriate VA-authorized medical examinations to definitively diagnose the claimed conditions, determine their nature, and provide nexus opinions addressing their relationship to the Veteran's period of active duty and the likelihood that each is linked to service.      

Accordingly, in view of the above discussion, the case is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should conduct the appropriate research, including, but not limited to, directly contacting the Army CID and employing the resources of the JSRRC, to independently and officially verify the Veteran's claimed stressor regarding his being the victim of an alleged assault and robbery in approximately October - November 1972, while assigned to "(Pipeline) Co B, 1st Stu Enl Bn Sch Bde USAOC & S (W1D41A X)" and stationed at the Headquarters - United States Army Ordnance Center & School, Aberdeen Proving Ground, in Aberdeen, Maryland.

2.  After obtaining the appropriate waivers, the RO/AMC should attempt to obtain copies of updated VA and private medical records pertinent to the Veteran's psychiatric treatment and treatment for complaints relating to his thoracolumbar spine, bilateral numbness and cold sensitivity of his hands, and right foot, which have not yet been associated with the evidence.  All records obtained must be associated with his claims folder.  

If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

3.  Following completion of the above, schedule the Veteran for the appropriate VA medical examination(s) in connection with the claims for VA compensation for a chronic low back disability, residuals of a cold injury (to include bilateral hand numbness and sensitivity to cold), and residuals of a right foot injury.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2012).)

The VA examiner(s) should review the Veteran's pertinent clinical history contained in his claims file.  

All tests and studies deemed appropriate by the examiner(s) should be conducted.  Thereafter, based on the clinical findings obtained on examination(s) and the review of the pertinent clinical history contained in the Veteran's claims file, the VA examiner(s) should present an opinion as to the following:

(i.)  The definitive orthopedic diagnoses as they pertain to the Veteran's thoracolumbar spine and adjacent musculature and neurological system and the underlying nature of these diagnoses should be determined.  Thereafter, in the context of the Veteran's reported history of sustaining a straining back injury in service over 38 years earlier, is it as likely as not (i.e., a likelihood of at least 50 percent) that the Veteran's current musculoskeletal and/or neurological diagnoses of his thoracolumbar spine are consistent with this reported history and are related to his period of military service?

(ii.)  The definitive diagnosis as it pertains to the Veteran's bilateral cold sensitivity and numbness of his hands and the underlying nature of this diagnosis should be determined.  Thereafter, in the context of the Veteran's reported history of sustaining a cold injury to both of his hands in service while stationed in South Korea over 38 years earlier, is it as likely as not that the Veteran's current diagnosis that accounts for his bilateral cold sensitivity and numbness of his hands is consistent with this reported history and is related to his period of military service?  

(iii.)  The definitive diagnosis/diagnoses as pertinent to the Veteran's right foot complaints and the underlying nature of the diagnosis/diagnoses should be determined.  The clinical discussion should include discussion of the scar on top of the Veteran's right foot that was noted on VA examination in February 2013.  Thereafter, in the context of the Veteran's reported history of sustaining a puncture injury to his right foot in service after accidentally kicking a discarded carpentry nail over 38 years earlier, is it as likely as not that the Veteran's current diagnosis/diagnoses that account(s) for his right foot complaints is/are consistent with this reported history and is/are related to his period of military service?  
  
The examiner(s) should present a discussion that should include a detailed supportive rationale and explanation of the opinions presented.   

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

The examiner(s) should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent); at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO shall readjudicate the claims of entitlement to service connection for a chronic low back disability, residuals of a cold injury (to include bilateral hand numbness and sensitivity to cold), residuals of a right foot injury, and an acquired chronic psychiatric disorder (claimed as PTSD) in consideration of the additional evidence obtained.  If deemed necessary, a VA psychiatric examination may be obtained.  If any of these claims remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and provided with sufficient opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.  The Board intimates no opinion as to the outcome of any remanded issue in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


